 

Exhibit 10.3

 

Execution Version

 



 



 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

 



IBIO CMO LLC



 

A Delaware Limited Liability Company

 

Dated as of January 13, 2016

 



 



 

THE UNITS EVIDENCED BY THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR FOREIGN JURISDICTION. SUCH
INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY
TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

 

THE UNITS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT.

  

 

 

  

TABLE OF CONTENTS

 

    Page       Article 1 ORGANIZATIONAL MATTERS; PURPOSE; TERM 1 1.1 Formation
of Company 1 1.2 Name 1 1.3 Principal Office 1 1.4 Foreign Qualification 1 1.5
Purpose and Scope 1 1.6 Term 1 1.7 No State Law Partnership 1 1.8 Units are
Securities 2 1.9 Certification of Units 2 Article 2 MEMBERSHIP; DISPOSITIONS OF
INTERESTS 3 2.1 Members 3 2.2 Dispositions of Units 3 2.3 No Release 3 2.4
Creation of Additional Units 3 2.5 Resignation 4 2.6 Liability to Third Parties
4 2.7 Representations by Members 4 Article 3 MANAGEMENT OF THE COMPANY 4 3.1
Management 4 3.2 Reimbursement of Expenses 6 3.3 Compensation 7 3.4 No Liability
of the Members 7 3.5 Indemnification of the Members and Others; Insurance 7 3.6
No Fiduciary Duties; Conflicts of Interest 8 3.7 Indemnification and
Reimbursement for Payments on Behalf of a Member 9 3.8 Officers 9 Article 4
ACCOUNTING AND REPORTING 9 4.1 Maintenance of Books 9 4.2 Reports; Access to
Books and Records 9 4.3 Bank Accounts 11 Article 5 CAPITAL CONTRIBUTIONS 11 5.1
Capital Contributions 11 5.2 Return of Contributions 11 5.3 Member Loans 11 5.4
Capital Accounts 12 Article 6 DISTRIBUTIONS 12 6.1 Distributions 12 6.2
Successors 12 6.3 Right of Set-Off 12

 

 ii

 

 

 

Article 7 ALLOCATIONS AND TAX MATTERS 12 7.1 Allocations of Profits or Losses 12
7.2 Regulatory Allocations 13 7.3 Tax Allocations 14 7.4 Curative Allocations 15
7.5 Other Allocation Rules 15 7.6 Tax Returns 16 7.7 Tax Elections 16 7.8 Tax
Matters Member 16 Article 8 WITHDRAWAL, DISSOLUTION, LIQUIDATION AND TERMINATION
17 8.1 Dissolution, Liquidation, and Termination Generally 17 8.2 Liquidation
and Termination 17 8.3 Deficit Capital Accounts 17 8.4 Cancellation of
Certificate 17 8.5 Reasonable Time for Winding Up 18 8.6 Return of Capital 18
8.7 Antitrust Laws 18 8.8 Other Remedies 18 Article 9 MISCELLANEOUS PROVISIONS
18 9.1 Confidentiality 18 9.2 Notices 19 9.3 Entireties; Amendments 19 9.4
Waiver 19 9.5 Severability 20 9.6 Ownership of Property and Right of Partition
20 9.7 Involvement of Members in Certain Proceedings 20 9.8 Interest 20 9.9
Counterparts 20 9.10 No Third Party Beneficiaries 20 9.11 Further Assurances 20
9.12 Public Statements; Press Release 20 9.13 Delivery by Facsimile or Email 21
9.14 Governing Law; Dispute Resolution. 21 9.15 Remedies Cumulative; Specific
Performance 22 9.16 Ratification of Certain Agreements and Transactions 23
Article 10 DEFINITIONS; CONSTRUCTION 23 10.1 Definitions. 23 10.2 Captions,
References 28 10.3 Strict Construction 29

 

EXHIBITS AND SCHEDULES

 

Exhibit A—Schedule of Members

 

 iii

 

  

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF IBIO CMO LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of iBio CMO LLC, a Delaware limited liability company formed pursuant to the
Certificate (the “Company”), is made and entered into as of January 13, 2016.
All capitalized terms used and not otherwise defined herein shall have the
meanings given to them in Section 10.1.

 

ARTICLE 1

ORGANIZATIONAL MATTERS; PURPOSE; TERM

 

1.1           Formation of Company. The Company has been organized as a Delaware
limited liability company by filing a certificate of formation (the
“Certificate”) under the Act on December 16, 2015. The Certificate is in all
respects approved, and the Members hereby agree to continue the Company.

 

1.2           Name. The name of the Company shall be “iBio CMO LLC,” and all
Company business must be conducted in that name or such other name as the Board
approves.

 

1.3           Principal Office. The principal office of the Company shall be at
8800 Health Science Center Parkway, Bryan, Texas 77807-1107, or at such other
location as the Board and each of the Members from time to time may approve.

 

1.4           Foreign Qualification. Before the Company conducts business in any
jurisdiction other than the State of Delaware, the Company shall comply with all
requirements necessary to qualify the Company as a foreign limited liability
company in such jurisdiction. At the request of the Board, each Member shall
execute, acknowledge, swear to and deliver all certificates and other
instruments that are reasonably necessary or appropriate to qualify, continue or
terminate the Company as a foreign limited liability company in all
jurisdictions in which the Company may conduct business.

 

1.5           Purpose and Scope. The Company has been organized to (a) lease and
operate a pharmaceutical manufacturing facility in Bryan, Texas, (b) perform all
other activities reasonably necessary or incidental to the furtherance of the
aforementioned purposes, and (c) conduct any other lawful business, purpose or
activity, as determined by the Board and approved by each of the Members, which
may be conducted by a limited liability company under the Act.

 

1.6           Term. The Company shall commence on the effective date of the
Certificate and shall have perpetual existence, unless sooner dissolved as
herein provided.

 

1.7           No State Law Partnership.   The Company shall not be a partnership
or joint venture under any state or federal law, and no Member shall be a
partner or joint venturer of any other Member for any purposes, other than under
the Code and other applicable tax laws, and this Agreement may not be construed
otherwise.

 

 

 

  

1.8           Units are Securities. Each Unit shall constitute a “security”
within the meaning of and shall be governed by (a) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the State of Delaware, and (b) the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995.

 

1.9           Certification of Units. Units shall be issued in non-certificated
form; provided that the Board may cause the Company to issue certificates to a
Member representing the Units held by such Member. If any Unit certificate is
issued, then such certificate shall bear a legend substantially in the following
form:

 

This certificate evidences a membership interest representing an interest in
iBio CMO LLC and shall constitute a “security” within the meaning of and shall
be governed by (i) Article 8 of the Uniform Commercial Code (including Section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware,
and (ii) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8 thereof
as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

 

The membership interest in iBio CMO LLC represented by this certificate is
subject to restrictions on transfer set forth in that certain Amended and
Restated Limited Liability Company Agreement of iBio CMO LLC, dated as of
January 13, 2016, by and among the members from time to time party thereto, as
the same may be amended from time to time.

 

The membership interest in iBio CMO LLC represented by this certificate has not
been registered under the United States Securities Act of 1933, as amended, or
under any other applicable securities laws. Such membership interest may not be
sold, assigned, pledged or otherwise disposed of at any time without effective
registration under such Act and laws or, in each case, exemption therefrom.

 

2 

 

  

ARTICLE 2

MEMBERSHIP; DISPOSITIONS OF INTERESTS

 

2.1           Members. Each Member’s interest in the Company, including such
Member’s interest, if any, in the capital, income, gains, losses, deductions and
expenses of the Company and the right to receive distributions of funds and to
vote on certain Company matters as provided in this Agreement shall be
represented by units of limited liability company interest (each, a “Unit”). No
Person may be a Member without the ownership of a Unit. The Members shall have
only such rights and powers as are granted to them pursuant to the express terms
of this Agreement and the Act. Except as otherwise expressly provided in this
Agreement, no Member, in such capacity, shall have any authority to bind, to act
for, to sign for or to assume any obligation or responsibility on behalf of, any
other Member or the Company. Each Unit that was issued and outstanding
immediately prior to the execution and delivery of this Agreement and owned by
iBio is hereby automatically, without any action required on the part of the
Company or any Member, converted into a number of Units such that the aggregate
number of Units issued and outstanding immediately following the execution and
delivery of this Agreement and held by iBio is as set forth on Exhibit A.

 

2.2           Dispositions of Units. A Member may not make an assignment,
transfer, sale or other disposition (voluntarily, involuntarily or by operation
of law, or any derivative transaction, including any short sale, collar, hedging
or other derivative transaction that has the effect of materially changing the
economic benefits and risks of ownership) (each, a “Transfer”) of all or any
portion of its Units, nor pledge, mortgage, hypothecate, grant a security
interest in, or otherwise encumber (each, an “Encumbrance”) all or any portion
of its Units, except with the prior written consent of each other Member, which
shall not be unreasonably withheld, conditioned, or delayed; provided that Bryan
Capital Investors LLC (“Bryan”) may transfer all or part of its Units to an
Affiliate without such consent. Any attempted Transfer or Encumbrance of a Unit,
other than in strict accordance with this Section 2.2, shall be void.         A
Change in Control of iBio, Inc. (“iBio”), whether by a sale of all or
substantially all of its assets, merger or otherwise, shall not be deemed a
Transfer requiring consent hereunder. A Change in Control of Bryan, however,
whether by a sale of all or substantially all of its assets, merger or
otherwise, shall be deemed a Transfer requiring consent hereunder (except to the
extent that the deemed Transfer is to a Person or Persons to whom, if Units were
directly Transferred, consent would not be required under this Section 2.2),
which consent shall not be unreasonably withheld, conditioned or delayed. A
Person to whom a Unit is Transferred or a permitted successor of a Member’s
interest through a Change in Control, in each case in accordance with the terms
and conditions of this Agreement, shall be admitted to the Company as a Member.

 

In connection with any Transfer of a Unit, and any admission of an assignee as a
Member, the Member making such Transfer and the assignee shall furnish the Board
with such documents regarding the Transfer as they may reasonably request (in
form and substance satisfactory to the Board), including a copy of the Transfer
instrument and a ratification by the assignee of this Agreement.

 

2.3           No Release.  No Transfer of a Unit shall effect a release of the
transferring Member from any liabilities to the Company or the other Members
arising from events occurring prior to the Transfer.

 

2.4           Creation of Additional Units. Subject to Section 2.2, additional
or new Units may be created and issued to existing Members or to other Persons,
and such Persons may be admitted to the Company as Members, only with the
approval of the Board and each of the Members, on such terms and conditions as
the Board may determine and each of the Members may approve. The Company shall
thereafter reflect the issuance of any additional Units and the admission of any
new Member or the creation of any new class or group of Members or Units in an
amendment to this Agreement which shall be valid and binding on all Members.

 

3 

 

  

2.5           Resignation. Except as required by law, a Member may not resign or
withdraw from the Company without the consent of the Board and each of the other
Members.

 

2.6           Liability to Third Parties. No Member shall be liable for the
debts, obligations or liabilities of the Company.

 

2.7           Representations by Members. Each Member represents and warrants to
the other Members and to the Company that:

 

(a)          all transactions contemplated by this Agreement to be performed by
such Member have been duly authorized by all necessary action and do not require
the consent or approval of any third party; and

 



(b)         such Member has all necessary power with respect thereto.

 

ARTICLE 3

MANAGEMENT OF THE COMPANY



 

3.1           Management.

 

(a)     Board of Managers.

 

(i)            Management by the Board. The management of the affairs, property
and business of the Company shall be vested in a Board of Managers (the “Board”)
consisting of three (3) managers (each a “Manager”). The Board shall manage the
affairs of the Company and make all decisions with regard thereto, except (i)
where the approval of a Member is expressly required by a non-waivable provision
of applicable law or (ii) as otherwise provided under Section 3.1(b) or as
expressly provided in any other provision of this Agreement. The vote of a
majority of the Managers shall be the act of the Board. Each Manager shall have
one vote. The Managers shall perform their duties in good faith and in the best
interest of the Company, exercising the care a prudent person would use under
similar circumstances.

 

(ii)           Appointment of Managers.

 

(A) Each Member, so long as such Member holds more than twenty five percent
(25%) of the outstanding Units, shall be entitled to appoint one Manager.

 

(B) The Members holding a majority of the outstanding Units shall be entitled to
appoint the remaining Managers.

 

(iii)          Removal and Replacement of Managers. A Manager appointed pursuant
to paragraph (A) of Section 3.1(a)(ii) may be removed or replaced at any time,
with or without cause, only by the Member that has appointed such Manager. A
Manager appointed pursuant to paragraph (B) of Section 3.1(a)(ii) may be removed
or replaced at any time, with or without cause, by the Members holding a
majority of the outstanding Units.

 

4 

 

  

(iv)        Meetings of the Board. Regular meetings of the Board shall be held
quarterly at the principal offices of the Company or such other place as
determined by the Board. Special meetings of the Board may be called by any
Manager, upon not less than 24 hours’ notice to each other Manager either
personally or by telephone, facsimile, electronic mail or other electronic
means, setting forth the time and place of such meeting. Managers may
participate in any such meeting by telephone or any other form of remote
communication by means of which all persons participating in the meeting can
communicate with each other. A quorum for the transaction of business at a
meeting of the Board shall exist when (x) at least two Managers, including at
least one Manager designated by each Member that is entitled to appoint a
Manager pursuant to Section 3.1(a)(ii)(A) and has appointed such Manager, and
(y) if applicable, each representative designated by a Member pursuant to
Section 3.1(a)(v) if such Member has not appointed a Manager pursuant to Section
3.1(a)(ii)(A), are participating in the meeting in a manner permitted by the
immediately preceding sentence. Any action required or permitted to be taken at
any meeting of the Board may be taken without a meeting, if a written consent
thereto is signed by each Manager.

 

(v)         Observer Rights.  At any time and for so long as a Member is
entitled to appoint a Manager but has not done so (or has removed and not
replaced such Manager), one representative of such Member shall have the right
to attend all meetings of the Board in a nonvoting observer capacity, to receive
notice of such meetings, and to receive all information provided by the Company
to the Board.

 

(b) Major Decisions. Without limiting the generality of Section 3.1(a), and in
addition to any other provision in this Agreement expressly requiring such
consent, the Board and the Company shall not take any of the actions set forth
in paragraphs (i) through (xvi) below (and shall not permit any of subsidiaries
of the Company to take any such actions) without the consent of each of the
Members. Such consent may be in the form of a written consent signed by all of
the Members or approval of the action at a meeting of the Members held in
accordance with Section 3.1(c).

 

(i)          Authorize, issue or sell any Units or other equity securities or
admit new Members to the Company or any subsidiary of the Company or redeem or
purchase any Units or permit the withdrawal (except as required by law) of any
Member from the Company;

 

(ii)         Permit any Member to Transfer any Units or permit any Encumbrance
of any Member’s Units (other than as specifically permitted pursuant to Section
2.2);

 

(iii)        Change the scope or purpose of the Company’s business or the
location of the Company’s principal office;

 

(iv)        Form any subsidiary;

 

(v)         Incur or create any indebtedness, amend, waive or modify the terms
of any indebtedness, or guarantee any indebtedness, other than in the ordinary
course of business;

 

5 

 

  

(vi)        Make any loans or advance any payments to third parties, other than
in the ordinary course of business (“ordinary course” being understood for these
purposes to include payments constituting trade deposits made in satisfaction of
accounts payable);

 

(vii)       Make any distribution or dividend;

 

(viii)      Liquidate, dissolve, wind up the Company, or commence any voluntary
proceeding seeking reorganization or other similar relief or appoint any
liquidator upon dissolution of the Company;

 

(ix)         Enter into, revise or amend any contract, agreement or transaction
with (including any loans or payments to) any Member or any Affiliate of a
Member;

 

(x)          Pay or agree to provide any compensation to any Manager;

 

(xi)         Elect to change the income tax classification of the Company;

 

(xii)        Amend, modify or supplement this Agreement or the Certificate, or
alter any of the rights, preferences or privileges corresponding to any Units;

 

(xiii)       Create or permit any lien over any of the assets of the Company
(other than liens arising in the ordinary course of business);

 

(xiv)      Terminate that certain License Agreement, dated as of the date
hereof, by and between the Company and iBio;

 

(xv)       Enter into, amend, supplement, modify, waive or terminate any
derivative transaction; or

 

(xvi)      Agree, commit or represent to do any of the foregoing.

 

(c)   Meetings of the Members. Regular meetings of the Members shall be held
annually at the principal offices of the Company or such other place as
determined by the Members. Special meetings of the Members, including for
purposes of considering any matter set forth in Section 3.1(b), may be called by
any Member, upon not less than 24 hours’ notice to each other Member either
personally or by telephone, facsimile, electronic mail or other electronic
means, setting forth the time and place of such meeting. Representatives of the
Members may participate in any such meeting by telephone or any other form of
remote communication by means of which all persons participating in the meeting
can communicate with each other. A quorum for the transaction of business at a
meeting of the Members shall exist when at least one representative of each
Member is participating in the meeting in a manner permitted by the immediately
preceding sentence. Any action required or permitted to be taken at any meeting
of the Members may be taken without a meeting, if a written consent thereto is
signed by each Member.

 

3.2           Reimbursement of Expenses. Each Member, Manager, officer of the
Company and representative designated by a Member pursuant to Section 3.1(a)(v)
shall be reimbursed by the Company for all reasonable out-of-pocket expenses
actually incurred by it directly in conjunction with the business and affairs of
the Company when acting on behalf of the Company at the request of the Board.
Each such Member, Manager, officer or representative designated by a Member
pursuant to Section 3.1(a)(v), as the case may be, shall provide reasonable
supporting verification to the Company for all expenditures for which any
reimbursement is requested.

 

6 

 

  

3.3           Compensation. No compensatory payment shall be made by the Company
to a Member, except as approved by the Board and each of the Members.

 

3.4           No Liability of the Members. To the maximum extent permitted under
applicable law, no Member or Manager, or their respective Affiliates, shall be
liable to any Member, Manager or the Company for (a) any action taken or failure
to act as a Member or Manager or on behalf of a Member or Manager with respect
to the Company unless such action taken or failure to act constitutes a breach
of this Agreement, gross negligence or willful misconduct, and then only to the
extent of such Member’s, Manager’s or such other Person’s breach, gross
negligence or willful misconduct, or (b) any action or inaction arising from
reliance upon the opinion or advice of legal counsel, accountants or any other
Person as to matters that such Member or Manager believes to be within such
Person’s professional or expert competence or information or reports prepared by
one or more agents or employees of the Company. Notwithstanding the foregoing,
iBio hereby assumes liability for and agrees to indemnify, defend and hold
harmless the Company, Bryan, and their respective officers, directors,
equityholders, partners, employees, agents and Affiliates, from and against all
losses, claims, damages, liabilities, obligations, fines, penalties, judgments,
settlements, costs, expenses and disbursements (including attorneys’ fees and
expenses), arising out of the ownership, control or operation of the Company
prior to the date hereof; provided that notice of any claim for indemnification
pursuant this sentence shall be delivered to iBio on or before the 18-month
anniversary of the date hereof; and provided further that, if notice of a claim
for indemnification is delivered by such date, iBio’s indemnification
obligations with respect to such claim shall survive until such claim is finally
and fully resolved.

 

3.5           Indemnification of the Members and Others; Insurance.

 

(a)   To the maximum extent permitted under applicable law, the Company shall
indemnify each of the Members, Managers and their respective employees,
officers, directors, members, agents and Affiliates (each, an “Indemnified
Party”) against any losses, liabilities, damages or expenses (including attorney
fees and expenses in connection therewith and amounts paid in settlement
thereof) to which an Indemnified Party may directly or indirectly become subject
in connection with the Company or in connection with any involvement with any
Person in which the Company has a direct or indirect investment. The Company
may, upon the approval of the Board and each of the Members, pay the expenses
incurred by any such Indemnified Party in connection with any proceeding in
advance of the final disposition, so long as the Company receives an undertaking
by such Indemnified Party to repay the full amount advanced if there is a final
determination that such Indemnified Party is not entitled to indemnification as
provided herein. An Indemnified Party shall not be required to first seek
indemnification from other available sources, if any, prior to obtaining
indemnification hereunder.

 

7 

 

  

(b)  The Company shall use its reasonable best efforts to obtain within 60 days
of the date hereof, and thereafter at all times maintain, directors and officers
liability insurance policies on terms and in amounts deemed satisfactory by the
Board with the approval of each of the Members, and all of the Managers shall be
included as insureds under such policies. The Company’s directors and officers
liability insurance policies shall not be cancellable by the Company without the
prior written approval of the Board and of each of the Members, and shall
include non-rescindable “Side A” coverage.

 

3.6           No Fiduciary Duties; Conflicts of Interest.

 

(a)          The only duties owed by any Member or Manager to the Company and
the other Members and Managers are set forth in this Agreement. The Members and
Managers shall not, to the maximum extent permitted by the Act and other
applicable law, owe any other duties (including fiduciary duties) as a Member or
Manager to the other Members, Managers or the Company, notwithstanding anything
to the contrary existing at law, in equity or otherwise. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) and liabilities of a Member or Manager otherwise existing at
law or in equity, are agreed by the Members to replace such duties and
liabilities of such Members and Managers.

 

(b)          Except as otherwise expressly provided in this Agreement or any
other contractual arrangements between the Company and one or more Members or
Managers, any Member or Manager may engage in or possess any interest in another
business or venture of any nature and description, independently or with others,
whether or not such business or venture is competitive with the Company or any
of its subsidiaries, and neither the Company nor any other Member or Manager
shall have any rights in or to any such independent business or venture or the
income or profits derived therefrom, and the doctrine of corporate opportunity
or any analogous doctrine shall not apply to the Members, Managers or the
Affiliates thereof. The pursuit of any such business or venture shall not be
deemed wrongful, improper or a breach of any duty hereunder, at law, in equity
or otherwise. Any Member, Manager or Affiliate thereof shall be able to transact
business or enter into agreements with the Company to the fullest extent
permissible under the Act, subject to the terms and conditions of this
Agreement.

 

(c)          Except as otherwise expressly provided in this Agreement or any
other contractual arrangements between the Company and one or more Members or
Managers, if a Member or Manager acquires knowledge, other than solely from or
through the Company, of a potential transaction or matter that may be a business
opportunity for both such Member or Manager and the Company or another Member or
Manager, such Member or Manager shall have no duty to communicate or offer such
business opportunity to the Company or any other Member or Manager and shall not
be liable to the Company or the other Members or Managers for breach of any duty
(including fiduciary duties) as a Member or Manager by reason of the fact that
such Member or Manager pursues or acquires such business opportunity for itself,
directs such opportunity to another Person, or does not communicate information
regarding such opportunity to the Company.

 

(d)          For the avoidance of doubt, all provisions with respect to Managers
in this Section 3.6 shall be deemed to apply with equal effect to any
representative designated by a Member pursuant to Section 3.1(a)(v).

 

8 

 

  

3.7           Indemnification and Reimbursement for Payments on Behalf of a
Member. If the Company becomes obligated to pay any taxes to a governmental
entity that are specifically attributable to a Member (including federal
withholding taxes, state personal property taxes, state personal property
replacement taxes and state unincorporated business taxes), then such Person
shall indemnify the Company for such taxes. The Company may offset distributions
to which a Member is otherwise entitled under this Agreement against such
Member’s obligation to indemnify the Company under this Section 3.7.          A
Member’s obligation to indemnify the Company under this Section 3.7 shall
survive the termination, dissolution, liquidation and winding up of the Company,
and, for purposes of this Section 3.7, the Company shall be treated as
continuing in existence. The Company may pursue and enforce all rights and
remedies it may have against each Member under this Section 3.7, including
instituting a lawsuit to collect such contribution with interest calculated at
the Prime Rate.

 

3.8           Officers.         The Company shall have such individuals as
officers as may be appointed by the Board; provided, no officers are required to
be appointed. The officers of the Company may consist of any one or more of a
Chief Executive Officer, President, one or more Vice Presidents, a Secretary,
one or more Assistant Secretaries, or such other officers as may be appointed by
the Board. One person may hold, and perform the duties of, any two or more of
such offices. Any officer may be removed, with or without cause, at any time by
the Board. No officer need be a Member or Manager. Each officer shall be a
“manager” (as that term is used in the Act) of the Company, but, notwithstanding
the foregoing, no officer shall have any rights or powers beyond the rights and
powers granted to such officer in this Agreement or by the Board from time to
time and any such rights or powers may be modified or withdrawn at any time and
from time to time by the Board.

 

ARTICLE 4
ACCOUNTING AND REPORTING

 

4.1           Maintenance of Books.

 

(a)          The Company shall keep or cause to be kept at the principal office
of the Company or at such other location approved by the Board complete and
accurate books and records of the Company, supporting documentation of the
transactions with respect to the conduct of the Company’s business, and any
other books and records that are required to be maintained by applicable law.

 

(b)          The books of account of the Company shall be maintained on the
basis of a fiscal year ending as of June 30 unless, for U.S. federal income tax
purposes, another fiscal year is required.

 

4.2           Reports; Access to Books and Records.

 

(a)          The Company shall deliver to each Member:

 

(i)          with respect to each Taxable Year, such income tax returns and such
other accounting, tax information and schedules as shall be necessary for the
preparation by each Member of its income tax return with respect to such year,
and shall use its reasonable best efforts to do so on or before the first day of
the third month following the end of such Taxable Year;

 

9 

 

  

(ii)         to the extent otherwise prepared by the Company, draft monthly
income statements (promptly following the date such draft monthly income
statements are available) (provided that the Company shall not be required to
prepare such draft monthly income statements solely for the purposes of this
Section 4.2(a)(ii));

 

(iii)        to the extent otherwise prepared by the Company, unaudited monthly
income statements and balance sheets, and any working papers or supporting
schedules as requested (promptly following the date such monthly financial
statements are available) (provided that the Company shall not be required to
prepare such monthly financial statements solely for the purposes of this
Section 4.2(a)(iii));

 

(iv)        unaudited quarterly income statements, balance sheets, statements of
changes in Members’ capital and statements of cash flow (within 45 days
following the end of each of the first three fiscal quarters, and within 90 days
following the end of the last fiscal quarter, of each fiscal year);

 

(v)         annual income statements, balance sheets, statements of changes in
Members’ capital and statements of cash flow audited by the Company’s outside
auditor, if any (within 6 months following the end of each fiscal year);

 

(vi)        copies of any forecasts (and modifications thereto) with respect to
the Company prepared by or on behalf of the Company from time to time (as
promptly as reasonably practicable);

 

(vii)       monthly reports prepared by the management of the Company that
discuss relevant business conditions, trends, events and uncertainties;

 

(viii)      as and when applicable, written notice of any litigation, securities
laws, health and safety, risk management or other issues that would be
reasonably likely to have a material effect on the financial condition or
operating performance of the Company (promptly upon knowledge or occurrence of
such circumstance); and

 

(ix)         such other information as a Member or its Affiliates may reasonably
request for accounting, Securities and Exchange Commission reporting purposes or
otherwise to comply with applicable law or the requirements of any governmental
entity.

 

(b)  Without limiting the foregoing, each Member shall have the right to inspect
the books and records of the Company at reasonable times and upon reasonable
notice to the Board.

 

10 

 

  

4.3           Bank Accounts. Funds of the Company shall be deposited in such
banks or other depositories as shall be designated from time to time by the
Board. All withdrawals from any such depository shall be made only as authorized
by the Board and shall be made only by check, wire transfer, debt memorandum or
other written instruction.

 

ARTICLE 5
CAPITAL CONTRIBUTIONS

 

5.1           Capital Contributions. Each Member has made the Capital
Contributions set forth on Exhibit A next to its name under the heading “Initial
Capital Contributions” (“Initial Capital Contributions”). No Member shall be
required to make any additional Capital Contributions without its consent, which
may be withheld in its sole discretion. The Board, however, may request that
Members make additional Capital Contributions as may be required properly to
carry on the business of the Company. The Board will notify all Members of the
request to make such additional Capital Contributions, specifying the amount of
and date upon which such contributions are requested, which date shall be not
less than thirty (30) days from the date of said notice. Any and all such
additional Capital Contributions shall be requested of each of the Members on a
pro rata basis in accordance with the respective number of Units held by each
Member at the time such notice is given. If any Member elects not to provide its
full pro rata portion of any additional Capital Contributions requested pursuant
to this Section 5.1, the other Members may make the additional Capital
Contributions that were requested of such Member, and the Units and percentage
interests of the Members that have made additional Capital Contributions and the
Members that have not made additional Capital Contributions shall be adjusted
accordingly to reflect the additional Capital Contributions made by the
contributing Members. In no event shall the Members be personally liable in any
manner to the Company for any additional Capital Contribution.

 

5.2           Return of Contributions. Except as expressly provided herein, no
Member shall be entitled, in connection with a withdrawal from the Company or
otherwise, to (a) the return of any part of its Capital Contributions, (b) any
interest in respect of any Capital Contribution, or

(c)          the fair market value of its Units. Unrepaid Capital Contributions
shall not be a liability of the Company or of any Member. No Member shall be
obliged to contribute or lend any cash or property to the Company to enable the
Company to return any Member’s Capital Contributions to the Company.

 

5.3           Member Loans.  If the Company shall have insufficient cash to pay
its obligations, including because of an election by one or more Members not to
make an additional Capital Contribution as contemplated by Section 5.1, any
Member, with the approval of the Board and the Members, may, but shall not be
obligated to, advance such funds for the Company on such terms and conditions as
the lending Member and the Board, with the approval of each of the Members, may
determine. Each such advance shall constitute a loan from such Member to the
Company and shall not constitute a Capital Contribution.

 

11 

 

  

5.4           Capital Accounts. The Company will maintain a separate capital
account (a “Capital Account”) for each Member according to the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv). Each Member’s Capital Account (i) will be
increased by: (A) the amount of money contributed by such Member to the Company;
(B) the initial Book Value of property contributed by such Member to the Company
(net of liabilities secured by the contributed property that the Company is
considered to assume or take subject to under Section 752 of the Code); (C)
allocations to such Member of Profits pursuant to Section 7.1 and any other
items of income and gain pursuant to Sections 7.2 and 7.4; and (D) any other
increases allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv),
and (ii) will be decreased by: (A) the amount of money distributed to such
Member by the Company; (B) the Book Value of property distributed to such Member
by the Company (net of liabilities secured by such distributed property that
such Member is considered to assume or take subject to under Section 752 of the
Code); (C) allocations to such Member of Losses pursuant to Section 7.1 and any
other items of losses and deductions pursuant to Sections 7.2 and 7.4; and (D)
any other decreases allowed or required by Treasury Regulations Section
1.704-1(b)(2)(iv).

 

ARTICLE 6
DISTRIBUTIONS

 

6.1           Distributions. Except as otherwise provided herein and subject to
any prohibition thereto, the Company shall annually distribute all of the most
recent fiscal year’s Available Cash. All such distributions to the Members shall
be made pro rata based on the number of Units held.

 

6.2           Successors. For purposes of determining the amount of
distributions hereunder, each Member shall be treated as having made the Capital
Contributions and as having received the distributions made to or received by
its predecessors in respect of any of such Member’s Units.

 

6.3           Right of Set-Off.  The Company shall have the right to set off any
amount otherwise distributable to a Member pursuant to this Article 6 against
any obligation of such Member to the Company and such amounts will be treated as
having been distributed to such Member for purposes of this Article 6.

 

ARTICLE 7
ALLOCATIONS AND TAX MATTERS

 

7.1           Allocations of Profits or Losses. After giving effect to the
allocations provided in Sections 7.2 and 7.4, Profits and Losses for each
Taxable Year will be allocated among the Members during such Taxable Year in
such a manner that, as of the end of such Taxable Year, the sum of (a) the
Capital Account of each such Member (as adjusted to reflect the allocations
under Section 7.2 and all distributions through the end of such Taxable Year),
plus (b) such Member’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain (computed immediately prior to the hypothetical sale of assets
described below) and the amount such Member is treated as obligated to
contribute to the Company (computed immediately after the hypothetical sale of
assets described below) will, to the greatest extent possible, be equal to the
respective net amount which would be distributed to such Member if the Company
were to (i) sell all of the assets of the Company on hand at the end of such
Taxable Year for an amount of cash equal to their Book Values, (ii) all
liabilities of the Company were satisfied in cash in accordance with their terms
(limited in the case of non-recourse liabilities to the Book Value of the
property securing such liabilities), and then (iii) all remaining or resulting
cash was distributed to the Members pursuant to Section 6.1.

 

12 

 

  

7.2           Regulatory Allocations. The following special allocations will be
made in the following order of priority before allocations of Profits and
Losses:

 

(a)          If there is a net decrease in Partnership Minimum Gain during any
Taxable Year, each Member will be specially allocated items of income and gain
for that period (and, if necessary, for subsequent periods) in proportion to,
and to the extent of, such Member’s share of the net decrease in Partnership
Minimum Gain during such Taxable Year, determined in accordance with Treasury
Regulations Section 1.704-2(g)(2). This Section 7.2(a) is intended to comply
with the minimum gain chargeback requirement of Treasury Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.

 

(b)          If there is a net decrease in Partner Nonrecourse Debt Minimum Gain
during any Taxable Year, each Member will be specially allocated items of income
and gain for that period (and, if necessary, for subsequent periods) in
proportion to, and to the extent of, such Member’s share of the net decrease in
Partner Nonrecourse Debt Minimum Gain during such Taxable Year, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). This Section 7.2(b)
is intended to comply with the partner nonrecourse debt minimum gain chargeback
requirement of Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(c)          No Losses or other items of loss or expense shall be allocated to
any Member to the extent that such allocation would cause such Member to have a
deficit balance in its Adjusted Capital Account (or increase any existing
deficit balance in its Adjusted Capital Account) at the end of such Taxable
Year. All Losses and other items of loss and expense in excess of the limitation
set forth in this Section 7.2(c) shall be allocated to the Members who do not
have a deficit balance in their Adjusted Capital Accounts in proportion to their
relative positive Adjusted Capital Accounts but only to the extent that such
Losses and other items of loss and expense do not cause any such Member to have
a deficit in its Adjusted Capital Account.

 

(d)          Any Member that unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) shall be allocated items of income and gain (consisting of a pro
rata portion of each item of income, including gross income, and gain for the
Taxable Year) in an amount and manner sufficient to eliminate any deficit
balance in such Member’s Adjusted Capital Account as quickly as possible;
provided, however, that an allocation pursuant to this Section 7.2(d) shall be
made only if and to the extent that such Member would have a deficit Adjusted
Capital Account balance after all other allocations provided for in this Article
7 have been tentatively made as if this Section 7.2(c) were not in this
Agreement. This Section 7.2(c) is intended to be a qualified income offset
provision as described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
will be interpreted in a manner consistent therewith.

 

(e)          Nonrecourse deductions (as defined in Treasury Regulations Section
1.704-2(c)) for any Taxable Year will be allocated among the Members in
proportion to their respective Units.

 

13 

 

  

(f)          Partner Nonrecourse Deductions for any Taxable Year will be
allocated to the Member or Members who bear the economic risk of loss with
respect to the partner nonrecourse debt (as defined in Treasury Regulations
Sections 1.704-2(b)(4) and 1.752-2) to which the Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(i).

 

(g)          To the extent an adjustment to the adjusted tax basis of any
Company properties pursuant to Code Section 734(b) (including any such
adjustment pursuant to Treasury Regulations Section 1.734-2(b)(1)) is required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be allocated to the Members in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) if such Treasury Regulations Section
applies, or to the Member to whom such distribution was made if Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

7.3           Tax Allocations.

 

(a)          Except as otherwise provided in this Section 7.3, all items of
income, gains, losses, deductions and credits of the Company for federal, state
and local income tax purposes will be allocated among the Members in the same
manner as the corresponding item is allocated pursuant to Sections 7.1, 7.2 and
7.4.

 

(b)          Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the Company will be allocated among the
Members in accordance with Code Section 704(c) and the applicable Treasury
Regulations so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Book Value and the applicable Treasury Regulations thereunder. For purposes of
such allocations, the Members agree to work together in good faith to consider
adopting the remedial allocation method described in Treasury Regulations
Section 1.704-3(d), or the traditional method with curative allocations
described in Treasury Regulations Section 1.704-3(c), but further agree that the
Company may adopt either such method only upon the approval of both Members.

 

(c)          If the Book Value of any Company asset is adjusted pursuant to
clause (b) or (d) of the definition of “Book Value,” subsequent allocations of
items of taxable income, gain, loss and deduction with respect to such asset
will take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value in the same manner as under Code
Section 704(c).

 

(d)          Any recapture of depreciation, or any other item of deduction shall
be allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions (taking
into account the effect of remedial allocations).

 

14 

 

  

(e)          Tax credits, tax credit recapture, and any items related thereto
will be allocated to the Members as provided in Treasury Regulations Sections
1.704-1(b)(4)(ii) and 1.704-1(b)(4)(viii).

 

(f)          Allocations pursuant to this Section 7.3 are solely for purposes of
federal, state and local taxes and, except as otherwise specifically provided,
will not affect, or in any way be taken into account in computing any Member’s
Capital Account or share of Profits, Losses, distributions or other Company
items pursuant to any provision of this Agreement.

 

7.4           Curative Allocations. The allocations set forth in Section 7.2
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Treasury Regulations Sections 1.704-1(b) and 1.704-2. The Regulatory
Allocations may not be consistent with the manner in which the Members intend to
allocate Profit and Loss of the Company or make distributions. It is the intent
of the Members that, to the extent possible, all Regulatory Allocations shall be
offset either with other Regulatory Allocations or with special allocations of
other items of Company income, gain, loss or deduction pursuant to this Section
7.4. Accordingly, notwithstanding any other provision of this Article 7 (other
than the Regulatory Allocations), but subject to the Code and the Treasury
Regulations, the Board will make such offsetting special allocations of Company
income, gain, deduction, or loss in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations had not been made. In making
such determination, the Board shall take into account future Regulatory
Allocations that, although not yet made, are likely to offset other Regulatory
Allocations previously made.

 

7.5           Other Allocation Rules.

 

(a)          All items of income, gain, loss, deduction and credit allocable to
an interest in the Company that may have been transferred shall be allocated
between the transferor and the transferee based on the “interim closing method”
under Code Section 706 and the Treasury Regulations thereunder or such other
method determined by the Members and permissible under Code Section 706 and the
Treasury Regulations thereunder, without regard to whether cash distributions
were made to the transferor or the transferee during that year.

 

(b)          The Members’ proportionate shares of the “excess nonrecourse
liabilities” of the Company, within the meaning of Treasury Regulations Section
1.752-3(a)(3), shall be allocated among the Members pro rata based on the number
of Units held.

 

(c)          The definition of “Capital Account” set forth in Section 5.4 and
the allocations set forth in Sections 7.2, 7.3, and 7.4 and the preceding
provisions of this Section 7.5 are intended to comply with the Treasury
Regulations. If the Board and each of the Members determines that the
determination of a Member’s Capital Account or the allocations to a Member are
not in compliance with the Treasury Regulations, the Board is authorized to make
any appropriate adjustments.

 

15 

 

  

7.6           Tax Returns. The Company shall cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making
the elections described in Section 7.7.   Each Member shall furnish to the
Company all pertinent information in its possession relating to Company
operations that is necessary to enable such income tax returns to be prepared
and filed. Not less than sixty (60) days prior to the due date (as extended) of
the Company’s federal income tax return or any state income tax return, the
return proposed to be filed by the Company shall be furnished to each of the
Members for review. Not more than ten (10) days after the date on which the
Company files its federal income tax return or any state income tax return, a
copy of the return so filed shall be furnished to the Members. In addition, the
Company shall use its reasonable best efforts to cause Schedule K-1s to be
delivered to each Member on or before the first day of the third month following
the end of the previous Taxable Year.

 

7.7           Tax Elections. The following elections shall be made on the
appropriate returns of the Company:

 

(a)          to adopt the Company’s fiscal year in accordance with Section
4.1(b);

 

(b)          to adopt the accrual method of accounting and to keep the Company’s
books and records on the income-tax method;

 

(c)          if there is a distribution of Company property as described in
Section 734 of the Code or if there is a transfer of a Company interest as
described in Section 743 of the Code, upon written request of any Member and the
consent of the Board and each of the Members, to elect, pursuant to Section 754
of the Code, to adjust the basis of Company properties;

 

(d)          to elect to amortize the organizational expenses of the Company
ratably over a period of 180 months as permitted by Section 709(b) of the Code;
and

 

(e)          any other election the Board with the approval of each of the
Members may deem appropriate and in the best interests of the Members.

 

No election shall be made by the Company or any Member to exclude the Company
from the application of the provisions of subchapter K of chapter 1 of subtitle
A of the Code or any similar provisions of applicable state laws or to be
classified as other than a partnership pursuant to Treasury Regulations Section
301.7701-3.

 

7.8           Tax Matters Member. iBio shall be the “tax matters partner” of the
Company pursuant to Section 6231(a)(7) of the Code and Section 301.6231(a)(7)-2
of the Treasury Regulations (the “Tax Matters Member”) and the Partnership
Representative. The Tax Matters Member shall take such action as may be
necessary to cause each other Member to become a “notice partner” within the
meaning of Section 6223 of the Code. The Tax Matters Member shall inform each
other Member of all significant matters that may come to its attention in its
capacity as the Tax Matters Member by giving notice thereof within ten (10) days
after becoming aware thereof and, within such time, shall forward to each other
Member copies of all significant written communications it may receive in such
capacity. This provision is not intended to authorize the Tax Matters Member to
take any action left to the determination of an individual Member under Sections
6222 through 6231 of the Code. Notwithstanding the foregoing, the Tax Matters
Member shall not (i) enter into any extension of the period of limitations for
making assessments on behalf of the Members without first obtaining the written
consent of each of the Members, or (ii) bind the Members to a settlement
agreement without obtaining the written consent of each of the Members.

 

16 

 



 

ARTICLE 8

WITHDRAWAL, DISSOLUTION, LIQUIDATION AND TERMINATION

 

8.1           Dissolution, Liquidation, and Termination Generally. The Company
shall begin an orderly dissolution on the first to occur of any of the
following:

 

(a)          the election of the Board, with the consent of each of the Members;
or

 

(b)          the occurrence of any event which, as a matter of law, requires
that the Company be dissolved.

 

8.2           Liquidation and Termination. Upon dissolution of the Company, the
Board, with the consent of each of the Members, shall appoint one or more
qualified Persons as liquidator (which may be a Member). The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein. The costs of liquidation shall be a Company
expense. Until final distribution, the liquidator shall continue to operate the
Company properties with all of the power and authority of the Board hereunder.
The steps to be accomplished by the liquidator are as follows:

 

(a)          as promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by a firm
of certified public accountants acceptable to each of the Members of the
Company’s assets, liabilities, and operations through the last day of the
calendar month in which the dissolution shall occur or the final liquidation
shall be completed, as applicable;

 

(b)          the liquidator shall pay all of the debts and liabilities of the
Company or otherwise make adequate provision therefor (including the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine); and

 

(c)          all remaining assets of the Company shall be distributed to the
Members in accordance with Section 6.1.

 

8.3           Deficit Capital Accounts. No Member shall be required to pay to
the Company, to any other Member or to any third party any deficit balance in
such Member’s Capital Account which may exist from time to time in any capital
or similar account maintained for such Member for any purpose.

 

8.4           Cancellation of Certificate. On completion of the distribution of
Company assets, a Member authorized by the Board (or such other Person as the
Act may require or permit) shall file a Certificate of Cancellation with the
Secretary of State of the State of Delaware, cancel any other filings made
pursuant to Section 1.4, and take such other actions as may be necessary to
terminate the existence of the Company.

 

17 

 

 

8.5           Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 8.2 to minimize any losses
otherwise attendant upon such winding up.

 

8.6           Return of Capital. The liquidator shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).

 

8.7           Antitrust Laws. Notwithstanding any other provision in this
Agreement, in the event that any Antitrust Law is applicable to any Member by
reason of the fact that any assets of the Company shall be distributed to such
Member in connection with the winding up of the Company, such distribution shall
not be consummated until such time as the applicable waiting periods (and
extensions thereof) under such Antitrust Law have expired or otherwise been
terminated with respect to each such Member.

 

8.8           Other Remedies. Nothing in this Article 8 shall limit any Member’s
right to enforce any provision of this Agreement by an action at law or equity,
nor shall an election to dissolve the Company pursuant to this Article 8 relieve
any Member of any liability for any prior or subsequent breach of this Agreement
or another document referred to herein.

 

ARTICLE 9

MISCELLANEOUS PROVISIONS

 

9.1           Confidentiality. Subject to Section 9.12, by executing this
Agreement (or any counterpart or joinder hereto), each Member expressly agrees
to maintain the confidentiality of, and not to divulge, communicate, use to the
detriment of the Company or any of its Affiliates for the benefit of any other
Person, or misuse in any way, or disclose to any Person other than the Company,
any of its subsidiaries, another Member or a Person designated by the Company or
any of their respective financial planners, accountants, attorneys or other
advisors who are bound by obligations of confidentiality, any information
relating to the business, financial structure, financial position or financial
results, technology or other assets, clients or affairs of the Company or any of
its subsidiaries, or any other confidential or proprietary information
(including any trade secrets or other intellectual property) of the Company or
any of its subsidiaries, except for a purpose relevant to or in furtherance of
this Agreement (including at the direction of the Board) or as otherwise
required by law or by any regulatory or self-regulatory organization having
jurisdiction (with prior notice to the Company (to the extent permitted under
applicable law or regulation) and, if requested by the Company, seeking
confidential treatment where reasonably available).       This Section 9.1 shall
not apply to any information that is or has become generally available to the
public without a breach of this Section 9.1 by, or any other action or inaction
of, the disclosing Member. Each Member hereby acknowledges and agrees that any
information such Member has acquired on any of these matters or items were
received in confidence. Without limiting Section 9.14 or Section 9.15, each
Member hereby further acknowledges and agrees that the Company would be
irreparably damaged by reason of any violation of the provisions of this Section
9.1, and that any remedy at law for a breach of such provisions would be
inadequate. Therefore, the Company shall be entitled to seek and obtain
injunctive or other equitable relief (including a temporary restraining order,
temporary injunction or permanent injunction) against any Member or such
Member’s agents, successors or assigns for any breach or threatened or
anticipated breach of such provisions and without the necessity of proving
actual monetary loss. It is hereby acknowledged and agreed by the Members that
this injunctive or other equitable relief shall not be the Company’s exclusive
remedy for any breach of this Section 9.1 and that the Company shall be entitled
to seek any other relief or remedy that it may have by contract, statute, law or
otherwise for any breach hereof, and it is agreed that the Company shall also be
entitled to recover its attorneys’ fees and expenses in any successful action or
suit against any Member relating to any such breach.

 

18 

 

 

9.2           Notices. All notices or other communications provided for or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given or made (a) upon delivery if delivered
personally (by courier service which tracks deliveries or otherwise), (b) upon
delivery if sent by email before 5:00 p.m. (local time of the recipient) on a
Business Day, or, if not, then on the next Business Day or (c) upon confirmation
of dispatch if sent by facsimile transmission (which confirmation shall be
sufficient if shown on the journal produced by the facsimile machine used for
such transmission) before 5:00 p.m. (local time of the recipient) on a Business
Day, or, if not, then on the next Business Day, and all legal process with
regard hereto shall be validly served when served in accordance with applicable
law, in each case to the applicable addresses set forth on Exhibit A (or such
other address as the recipient may specify in accordance with this Section), or,
with respect to notices to the Company, to the Company’s principal office set
forth in Section 1.3.

 

9.3           Entireties; Amendments. This Agreement, the Subscription Agreement
and the other agreements expressly contemplated hereby constitute the entire
agreement between the Members relative to the formation of the Company and the
terms and conditions set forth herein. The Company and each Member acknowledge
and agree that, except for the representations and warranties made by the
Members as expressly set forth in this Agreement, the Subscription Agreement and
the other agreements expressly contemplated hereby, none of the Members or any
of their respective Affiliates or representatives makes or has made to the
Company, any Member or any of their respective Affiliates or representatives any
representation or warranty of any kind. Any amendment to this Agreement shall be
effective only if set forth in a writing duly executed by each of the Members.

 

9.4           Waiver. Any waiver of any right or obligation under this Agreement
shall be effective only if set forth in a writing duly executed by the Member
against whom the waiver is to be enforced. No consent or waiver, express or
implied, by any Member of any breach or default by any other Member in the
performance by the other Member of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other Member (or any other Member) of the same or any other
obligation hereunder. Failure on the part of any Member to complain of any act
or to declare any other Member in default, irrespective of how long such failure
continues, shall not constitute a waiver of rights hereunder.

 

19 

 

 

9.5           Severability. If any provision of this Agreement or the
application thereof to any Person or circumstances shall be invalid or
unenforceable to any extent, and such invalidity or unenforceability does not
destroy the basis of the bargain between the parties, then the remainder of this
Agreement and the application of such provisions to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

 

9.6           Ownership of Property and Right of Partition. A Member’s interest
in the Company shall be personal property for all purposes. All property of the
Company, whether tangible or intangible, shall be deemed to be owned by the
Company as an entity. No Member shall have any interest in specific Company
property solely by reason of being a Member. Except as specifically contemplated
by this Agreement or any other written agreement between the Company and any
Member, no Member shall (a) have the right to seek or obtain partition by court
decree or operation of law of any property of the Company or any of its
subsidiaries, (b) have the right to own or use particular or individual assets
of the Company or any of its subsidiaries, or (c) be entitled to distributions
of specific assets of the Company or any of its subsidiaries.

 

9.7           Involvement of Members in Certain Proceedings. Should any Member
become involved in legal proceedings unrelated to the Company’s business in
which the Company is required to provide books, records, an accounting, or other
information, then such Member shall indemnify the Company against all expenses
incurred in conjunction therewith.

 

9.8           Interest.         No amount charged as interest on loans hereunder
shall exceed the maximum rate from time to time allowed by applicable law. No
amount charged as interest on debt instruments as defined in Section 1274(c) of
the Code shall be less than the minimum applicable federal rate as defined in
Section 1274(d) of the Code.

 

9.9           Counterparts. This Agreement may be signed in counterparts, which
need not contain the signature of more than one party, but taken together shall
constitute one and the same agreement.

 

9.10         No Third Party Beneficiaries. This Agreement is entered into solely
for the benefit of the Members and no Person other than the Members, their
respective successors and permitted assigns, their Affiliates to the extent
expressly provided herein, and (to the extent provided in Section 3.5) the
Persons entitled to indemnification pursuant to Section 3.5, may exercise any
right or enforce any obligation hereunder.

 

9.11         Further Assurances.         Each Member shall execute and deliver
such further documents and take such further actions as any other Member may
reasonably request consistent with the provisions hereof in order to effect the
intent and purposes of this Agreement.

 

9.12         Public Statements; Press Release. No Member shall issue any press
releases or otherwise make any public statements with respect to this Agreement
or the transactions contemplated hereby without the prior written consent of the
Board and the other Members, except as may be required by law and, to the extent
practicable, after consultation with the Board and the other Members.
Notwithstanding the foregoing and Section 9.1, any Member may make any
disclosures regarding this Agreement or the Company required by applicable
securities law or the rules and regulations of the Securities and Exchange
Commission or any exchange on which such Member’s securities are listed,
including filing this Agreement with the Securities and Exchange Commission;
provided that such Member shall consult with the Board and the other Members
prior to any such disclosure to the extent practicable. Any such press release
or public statement must also comply with any agreement to which the Company is
a party or by which it is bound.

 

20 

 

 

9.13         Delivery by Facsimile or Email. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

 

9.14         Governing Law; Dispute Resolution.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, U.S.A., without regard to conflicts of
laws provisions.

 

(b)          In the event of any dispute, controversy, or claim arising out of,
relating to, or in connection with this Agreement, or the breach, termination,
or validity thereof, between the Members, the Members will first attempt in good
faith to resolve such dispute by negotiation and consultation between
themselves. In the event that such dispute is not resolved on an informal basis
within twenty (20) days, any Member may, by written notice to the other, have
such dispute referred to the Chief Executive Officer of each Member, or his or
her designee (who will be a senior executive), who will attempt in good faith to
resolve such dispute by negotiation and consultation for a thirty (30) day
period following receipt of such written notice.

 

(c)          In the event the Members are not able to resolve such dispute
through the negotiation and consultation procedures set forth in Section
9.14(b), any Member may at any time after the applicable negotiation and
consultation period submit such dispute to be finally settled by arbitration
administered by the American Arbitration Association (the “AAA”), including the
AAA’s Procedures for Large, Complex Commercial Disputes, in effect at the time
of the arbitration, except as they may be modified herein or by agreement of
each of the Members. The seat of the arbitration shall be New York, New York,
and it shall be conducted in the English language. The arbitration and this
clause shall be governed by Title 9 (Arbitration) of the United States Code.

 

21 

 

 

(d)         The arbitration shall be conducted by three arbitrators. The
claimant shall appoint an arbitrator in its request for arbitration. The
respondent shall appoint an arbitrator within 20 days of the receipt of the
request for arbitration. The two arbitrators shall appoint a third arbitrator,
who shall act as chair of the tribunal, within 20 days after the appointment of
the second arbitrator. If any of the three arbitrators is not appointed within
the time prescribed above, then the AAA shall appoint that arbitrator from its
National Panel of Securities Arbitrators or its Large, Complex Commercial Case
Panel, not including any such members affiliated with the securities industry.
The chair of the tribunal shall be a citizen of the United States.

 

(e)          In addition to the authority conferred on the arbitration tribunal
by the applicable rules, the arbitration tribunal shall have the authority to
order such production of documents, generally consistent with the discovery
permitted under the Federal Rules of Civil Procedure, as may reasonably be
requested by any party or by the tribunal itself. In addition, any party may
request a reasonable number of depositions of Member witnesses.

 

(f)          The Members agree that the arbitration shall be kept confidential
and that the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the AAA, the parties, their counsel, accountants and
auditors, insurers and re-insurers, and any Person necessary to the conduct of
the proceeding. The confidentiality obligations shall not apply (i) if
disclosure is required by law, or in judicial or administrative proceedings, or
(ii) as far as disclosure is necessary to enforce the rights arising out of the
award.

 

(g)          The arbitration award shall be final and binding on the parties.
Judgment upon the award may be entered by any court having jurisdiction thereof
or having jurisdiction over the relevant Member or its assets.

 

(h)         In order to facilitate the comprehensive resolution of related
disputes, and upon request of any Member that is party to the arbitration
proceeding, the arbitration tribunal may consolidate the arbitration proceeding
with any other arbitration proceeding involving any of the Members relating to
this Agreement. The arbitration tribunal shall not consolidate such arbitrations
unless it determines that (i) there are issues of fact or law common to the
related proceedings so that a consolidated proceeding would be more efficient
than separate proceedings, and (ii) no Member would be prejudiced as a result of
such consolidation through undue delay or otherwise.

 

9.15         Remedies Cumulative; Specific Performance. The rights and remedies
of the Members hereunder shall be cumulative (and not alternative). The Members
agree that, in the event of any breach or threatened breach by any Member of any
covenant, obligation or other provision set forth in this Agreement, for the
benefit of each other Member: (a) such other Member shall be entitled (in
addition to any other remedy that may be available to it) to (i) a decree or
order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such breach or threatened breach; and (b) such other
Member shall not be required to provide any bond or other security in connection
with any such decree, order or injunction or in connection with any related
action or legal proceeding.

 

22 

 

 

9.16         Ratification of Certain Agreements and Transactions. For the
avoidance of doubt, the Members hereby acknowledge and approve, ratify and
confirm in all respects the execution and delivery of the following agreements
by iBio, for and on behalf of the Company, and the Company’s entry into and
performance of the transactions contemplated by such agreements, in each case as
the authorized acts and deeds of the Company: (a) that certain Sublease
Agreement, dated on or after the date hereof, between the Company and College
Station Investors LLC, a Texas limited liability company (“CSI”); (b) that
certain Memorandum of Sublease, dated on or after the date hereof, between the
Company and CSI; (c) that certain Termination of Temporary Right of Entry
Agreement – Personal Property, dated on or after the date hereof, between the
Company and CSI; and (d) that certain Termination of Temporary Right of Entry
Agreement – Real Property, dated on or after the date hereof, between the
Company and CSI.

 

ARTICLE 10

DEFINITIONS; CONSTRUCTION

 

10.1         Definitions.         As used in this Agreement, the following terms
shall have the following meanings:

 

“AAA” has the meaning set forth in Section 9.14(c).

 

“Act” means the Delaware Limited Liability Company Act, as it may be amended
from time to time.

 

“Adjusted Capital Account” means the Capital Account maintained for each Member,
(i) increased by any amounts that such Member is obligated to restore (or is
treated as obligated to restore under Treasury Regulations Sections
1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704- 2(i)(5)), and (ii) decreased by
any amounts described in Treasury Regulations Section 1.704- 1(b)(2)(ii)(d)(4),
(5) or (6) with respect to such Member. The foregoing definition of “Adjusted
Capital Account” is intended to comply with the provisions of Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d) and 1.704-2 and shall be interpreted
consistently therewith.

 

“Affiliate” means, with respect to any Person, another Person who directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such first Person, and with respect to any Person who
is an individual, any member of such individual’s family group (defined as such
individual’s spouse, siblings and descendants (whether natural or adopted), any
trust, limited partnership or limited liability company established solely for
the benefit of such individual or such individual’s spouse, siblings or
descendants, and any executor or trustee of such individual’s estate). Any
Person who is (or Controls) the general partner of a partnership or the managing
member of a limited liability company shall be deemed an Affiliate of such
partnership or limited liability company.

 

“Agreement” has the meaning for such term set forth in the introductory
paragraph hereof.

 

“Antitrust Law” means any law relating to the preservation of or restraint
against competition in commercial activities, including the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

23 

 

 

“Available Cash” means all cash, revenues and funds received by the Company from
Company operations for the applicable fiscal year, less the sum of the
following, to the extent paid or set aside by the Company for such fiscal year:
(i) all principal and interest payments on indebtedness of the Company and all
other sums paid to lenders (including in connection with any loans to Members
contemplated by Section 5.3); (ii) all cash expenditures (including Capital
Expenditures) incurred in the operation of the Company’s business; and (iii)
reserves that the Board may from time to time determine are required or are
reasonably appropriate to be retained as of the end of the fiscal year to meet
any accrued or foreseeable expenses, expenditures (including Capital
Expenditures), liabilities, or other obligations of the Company.

 

“Board” has the meaning set forth in Section 3.1.

 

“Book Value” means, with respect to any Company property, such property’s
adjusted basis for U.S. federal income tax purposes, except as follows:

 

(i)          The initial Book Value of any property contributed by a Member to
the Company shall be the fair market value of such property as of the date of
such contribution, as determined in good faith by the Board;

 

(ii)         The Book Values of all properties shall be adjusted to equal their
respective fair market values, as determined in good faith by the Board, in
connection with (A) the acquisition of an interest (or an additional interest)
in the Company by any new or existing Member in exchange for more than a de
minimis Capital Contribution to the Company or in exchange for the performance
of more than a de minimis amount of services to or for the benefit of the
Company, (B) the distribution by the Company to a Member of more than a de
minimis amount of property as consideration for an interest in the Company, (C)
the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Section 708(b)(1)(B) of
the Code, (D) the acquisition of an interest in the Company by any new or
existing Member upon the exercise of a noncompensatory option in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(s), or (E) any other event to the
extent determined by the Board with the approval of each of the Members to be
permitted and necessary to properly reflect Book Values in accordance with the
standards set forth in Treasury Regulations Section 1.704-1(b)(2)(iv)(q);
provided, however, that adjustments pursuant to clauses (ii)(A), (ii)(B) and
(ii)(D) above shall be made only if the Board with the approval of each of the
Members determines that such adjustments are necessary or appropriate to reflect
the relative economic interests of the Member in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in clauses (ii)(A) through (ii)(E) above, the Company shall adjust the
Book Values of its properties in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704- 1(b)(2)(iv)(h)(2);

 

24 

 

 

(iii)        The Book Value of property distributed to a Member shall be
adjusted to equal the fair market value of such property as of the date of such
distribution, as determined in good faith by the Board; and

 

(iv)        The Book Value of all property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to Code
Section 734(b) (including any such adjustments pursuant to Treasury Regulations
Section 1.734-2(b)(1)), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and clause (vi) of the definition of “Profits” or
“Losses” or Section 7.2(e); provided, however, that the Book Value of property
shall not be adjusted pursuant to this clause (iv) to the extent that the Board
with the approval of each of the Members determines that an adjustment pursuant
to clause (ii) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(iv).

 

If the Book Value of property has been determined or adjusted pursuant to
clauses (i), (ii) or (iv) hereof, such Book Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such property for
purposes of computing items allocated pursuant to Section 7.1 through Section
7.4.

 

“Bryan” has the meaning set forth in Section 2.2.

 

“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized or required to close under
the laws of the State of New York.

 

“Capital Account” has the meaning set forth in Section 5.4.

 

“Capital Contribution” means, with respect to each Member, the amount of cash,
cash equivalents, promissory obligations (other than promissory obligations of
the contributing Member) or the initial Book Value of any other property that
such Member contributes to the Company with respect to any Unit. Any reference
in this Agreement to the Capital Contribution of a Member shall include a
Capital Contribution of its predecessors in interest.

 

“Capital Expenditure” means an expenditure (whether paid in cash or accrued as a
liability) that, in accordance with generally accepted accounting principles, is
(or is required to be) included in the property, plant and equipment reflected
on the Company’s balance sheet.

 

“Certificate” has the meaning for such term set forth in Section 1.1.

 

“Change in Control” means, with respect to any Person, any event that causes
such Person to cease to be Controlled by such Person’s Controlling Person(s) as
of the date of this Agreement.

 

25 

 

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time. All references herein to Sections of the Code will be deemed to
include any corresponding provisions of succeeding law.

 

“Company” has the meaning for such term set forth in the introductory paragraph
hereof.

 

“Control,” including the correlative terms “Controlling,” “Controlled,” and
“under common Control with,” means the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights in a Person or
possession of the power to direct or cause the direction of the management or
policies of the Controlled Person, whether through the ownership of voting
securities, contract or otherwise.

 

“CSI” has the meaning set forth in Section 9.16.

 

“Depreciation” means, for each Taxable Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for U.S.
federal income tax purposes with respect to property for such Taxable Year,
except that: (i) with respect to any such property the Book Value of which
differs from its adjusted tax basis for U.S. federal income tax purposes and
which difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704 3(d), Depreciation for such Taxable Year
shall be the amount of book basis recovered for such Taxable Year under the
rules prescribed by Treasury Regulations Section 1.704 3(d)(2); and (ii) with
respect to any other such property the Book Value of which differs from its
adjusted tax basis at the beginning of such Taxable Year, Depreciation shall be
an amount which bears the same ratio to such beginning Book Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such Taxable Year bears to such beginning adjusted tax basis; provided,
however, that if the adjusted tax basis of any property at the beginning of such
Taxable Year is zero dollars ($0.00), Depreciation with respect to such property
shall be determined with reference to such beginning value using any reasonable
method selected by the Board with the approval of each of the Members.

 

“Encumbrance” has the meaning for such term set forth in Section 2.2.

 

“iBio” has the meaning set forth in Section 2.2.

 

“Indemnified Party” has the meaning for such term set forth in Section 3.5.

 

“Members” means those individuals and entities listed on Exhibit A hereto, and
each Person hereafter admitted as a Member in accordance with this Agreement,
until such Person ceases to be a Member of the Company.

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning assigned to it in
Treasury Regulations Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” has the meaning assigned to it in Treasury
Regulations Section 1.704-2(i)(2).

 

26 

 

 

“Partnership Minimum Gain” has the meaning assigned to it in Treasury
Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Partnership Representative” has the meaning assigned to that term in Section
6223 of the Code and any Treasury Regulations or other administrative or
judicial pronouncements promulgated thereunder.

 

“Person” means an individual or entity.

 

“Prime Rate” means the highest prime rate (or base rate) reported in the Money
Rate column or section of The Wall Street Journal, from time to time, as having
been the rate in effect for corporate loans at large United States money center
commercial banks (whether or not such rate has actually been charged by any such
bank). If The Wall Street Journal ceases publication of the Prime Rate, the
“Prime Rate” shall mean the highest rate charged by such banks on short-term,
unsecured loans to its most creditworthy large corporate borrowers.

 

“Profits” or “Losses” means, for each Taxable Year, an amount equal to the
Company’s taxable income or loss for such period, determined in accordance with
Code Section 703(a) (for this purpose, all items of income, gain, loss, or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

 

(i)          any income of the Company that is exempt from U.S. federal income
tax and not otherwise taken into account in computing Profits and Losses
pursuant to this definition of “Profits” or “Losses” shall be added to such
taxable income or loss;

 

(ii)         any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Profits or Losses pursuant to this definition of “Profits”
or “Losses” shall be subtracted from such taxable income or loss;

 

(iii)        if the Book Value of any Company property is adjusted pursuant to
clause (ii) or (iii) of the definition of “Book Value,” the amount of such
adjustment will be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and will be taken
into account for purposes of computing the amounts to be allocated pursuant to
Section 7.1;

 

(iv)        gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 

(v)         in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;

 

27 

 

 

(vi)        to the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
to the Capital Accounts will be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) from the disposition of such asset and shall be taken into account for
purposes of computing Profits or Losses; and

 

(vii)       any items that are allocated pursuant to Section 7.2 or 7.4 shall
not be taken into account in computing Profits and Losses, but the amounts of
the items of income, gain, loss, or deduction available to be specially
allocated pursuant to Section 7.2 or 7.4 will be determined by applying rules
analogous to those set forth in clauses (i) through (vi) above.

 

“Regulatory Allocations” has the meaning for such term set forth in Section 7.4.

 

“Subscription Agreement” means that certain Subscription Agreement, dated as of
the date hereof, by and between the Company and Bryan.

 

“Tax Matters Member” has the meaning for such term set forth in Section 7.8.

 

“Taxable Year” means the period (i) commencing on the date hereof or, for any
Taxable Year other than the initial Taxable Year, the first day after the end of
the immediately preceding Taxable Year and (ii) ending (A) on the last day of
each Taxable Year, (B) on the day immediately preceding any day on which an
adjustment to the Book Value of the Company’s properties pursuant to clauses
(ii)(A), (ii)(B), (ii)(C) or (ii)(E) of the definition of “Book Value” occurs,
or (C) immediately after any day on which an adjustment to the Book Value of the
Company’s properties pursuant to clause (ii)(D) of the definition of “Book
Value” occurs.

 

“Treasury Regulations” means final or temporary regulations promulgated by the
U.S. Department of the Treasury under the Code, as they may be amended from time
to time.

 

“Transfer” has the meaning for such term set forth in Section 2.2.

 

“Unit” has the meaning set forth in Section 2.1.

 

10.2         Captions, References. Pronouns, wherever used herein, and of
whatever gender, shall include natural persons and corporations and associations
of every kind and character, and the singular shall include the plural wherever
and as often as may be appropriate. Article, section, exhibit and schedule
headings are for convenience of reference and shall not affect the construction
or interpretation of this Agreement. Whenever the terms “hereof,” “hereby,”
“herein” or words of similar import are used in this Agreement they shall be
construed as referring to this Agreement in its entirety rather than to a
particular section or provision, unless the context specifically indicates to
the contrary. Whenever the word “including” is used herein, it shall be
construed to mean including without limitation. Any reference to a particular
“Article,” “Section,” “Exhibit” or “Schedule” shall be construed as referring to
the indicated article, section, exhibit or schedule of this Agreement unless the
context indicates to the contrary.

 

28 

 

 

10.3         Strict Construction. The parties hereto have participated
collectively in the negotiation and drafting of this Agreement; accordingly, if
any ambiguity or question of intent or interpretation arises, then it is the
intent of the parties hereto that this Agreement shall be construed as if
drafted collectively by the parties hereto, and it is the intent of the parties
hereto that no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of the authorship of any provisions of
this Agreement.

 

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

29 

 

 

SIGNATURE PAGE TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF IBIO CMO LLC

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  iBio CMO LLC             By: /s/ Robert L. Erwin       Name: Robert L. Erwin  
    Title: Manager            



Bryan Capital Investors LLC

            By: /s/ Tim Sullivan       Name:   Tim Sullivan       Title: Chief
Financial Officer            



iBio, Inc.

            By:   /s/ Robert B. Kay       Name: Robert B. Kay       Title:   CEO
 

 

30 

 

 

EXHIBIT A

 

SCHEDULE OF MEMBERS

 

Name and Address of Member  Initial Capital Contributions   Units           
iBio, Inc.
600 Madison Avenue
Suite 1601, New York, NY Facsimile: 302-356-1173  $35,000,000    70,000,000 
Bryan Capital Investors LLC
124 Allawood Court
Simpsonville, SC 29681
Facsimile: 864-252-9316  $15,000,000    30,000,000  TOTAL  $50,000,000  
 100,000,000 

 

A-2

 